The Attorney        General of Texas
                                     =?2i22&2,        1977
JOHN L. HILL
Attorney General


                   Honorable L. Alvis Vandygriff         Opinion No.   ~-1083
                   Commissioner
                   Texas Savings & Loan Department       Re: Whether the Commis-
                   P. 0. Box 1089                        sioner of the Savings and
                   Austin, Texas 78767                   Loan Department is eligi-
                                                         ble for payment for accu-
                                                         mulated sick leave.
                   Dear Mr. Vandygriff:

                        You have requested our opinion regarding whether the
                   former Commissioner of the Savings and Loan Department is
                   eligible for payment for accumulated leave. The individual
                   about whom you inquire retired on August 31, 1977, while
                   the 1975-77 General Appropriations Act was in effect. That
                   act contained a provision requiring that all state employees,
                   upon separation, be paid for one-half of their accrued sick
                   leave. General Appropriations Act, Acts 1975, 64th Leg.,
                   ch. 743, art. V, 5 7(b), at 2850.
                        In Attorney General Opinion H-996 (19771, we concluded
                   that this provision regarding payment for accrued sick leave
                   was applicable only to employees paid from funds appropriated
                   by the General Appropriations Act. The Commissioner of the
                   Savings and Loan Department is an employee of the Finance
                   Commission, V.T.C.S. art. 342-205(a), whose funds are not
                   appropriated by the General Appropriations Act. As a result,
                   the sick leave payment provision of the General Appropriations
                   Act is not automatically applicable to the Savings and Loan
                   Commissioner.
                        The Commissioner   is authorized by statute, however, to
                   receive
                             such compensation as is fixed by the
                             Finance Commission but not in excess
                             of that paid the Governor . . . .

                   V.T.C.S. art. 342-205(a). A similar provision applies to
                   "all other officers and employees of the Savings and Loan
                   Department." V.T.C.S. art. 342-205(b). If it can be




                                            P. 4432
Honorable L. Alvis Vandygriff - Page 2     (H-1083)



demonstrated that the policy of the Finance Commission prior
to August 31, 1977, was to compensate employees of the Savings
and Loan Department, including the Commissioner, in accordance
with the terms of the General Appropriations Act, we believe
that the Commissioner is entitled to payment for one-half of
his accumulated sick leave. -See Attorney General Opinion H-1055
(1977).

    As to vacation time, article 6252-813, V.T.C.S., provides:

           A state employee who resigns, is dismissed,
         or separated from state employment shall be
         entitled to be paid in a lump sum for all
         vacation time duly accrued at the time of
         separation from state employment; provided
         the employee has had continuous employment
         with the state for six months.

Thus, if it was the policy of the Finance Commission prior to
August 31, 1977, to permit the accrual of vacation time by
employees of the Savings and Loan Department, including the
Commissioner, article 6252-8b would require that the former
Commissioner be compensated for all vacation time which the
records of the Finance Commission show him to have duly accrued
at the time of his retirement.

                       SUMMARY

          If it was the policy of the Finance
          Commission prior to August 31, 1977, to
          permit accrual of vacation by employees
          of the Savings and Loan Department, the
          former Commissioner of the Savings and
          Loan Department is entitled to payment
          for all vacation time duly accrued at the
          time of his retirement.  He is entitled to
          payment for one-half of his accumulated
          sick leave, provided that it was the pol-
          icy of the Finance Commission, prior to
          August 31, 1977, to compensate employees
          of the Savings and Loan Department in
          accordance with the terms of the General
          Appropriations Act.

                                 Very truly yours,




                                 Attorney General of Texas



                                 p. 4433
Honorable L. Alvis Vandygriff - Page 3   (H-1083)



APPROVED:




c. ROBERT HEATH, Chairman
Opinion Committee

jst




                              p. 4434